DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5-7, 11-13, 17, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Snee (GB 2359849; cited by Applicant), in view of Schroedter (WO 0134926).
Regarding claim 1, Snee discloses a door handle adapter assembly (see fig 5) installable on a door and positionable adjacent a latch, the door handle adapter assembly comprising: a spindle (“the square spindle”; see at least page 14, lines 19-20) configured to engage a door handle and transfer an input rotational force from the door handle to the latch; a door handle adapter (11) including: a flange (upper 21 as viewed in fig 5) configured to position the door handle adapter against an exterior surface of the door (see fig 7); a hub (31) with a central aperture (32) configured to receive the spindle and further transfer the input rotational force from the spindle (see page 6, lines 19-21); a first engager (upper 34 as 


Schroedter, however, discloses that it is known in the art for a door lock (fig 2) to include a spacer (3) positioned between (see fig 2) a spindle (4) and a hub (7). The purpose for including the spacer is to reduce assembly errors caused by manufacturing tolerances (see paragraph 9 on page 1 of the machine translation). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the door handle adapter assembly disclosed by Snee with a spacer as taught by Schroedter in order to reduce assembly errors caused by manufacturing tolerances. Please note that given the combination, it follows that the spacer would be formed of a material softer and more compressible than the hub and the spindle since Schroedter teaches that the spacers can be plastic (see paragraph 11 on page 2 of the machine translation).
Regarding claim 5, Snee (in view of Schroedter) discloses the door handle adapter assembly according to claim 1, wherein the slider is linearly displaced in the same direction (i.e., toward the left as viewed in Snee fig 5) when the hub is axially rotated the first direction as when the hub is axially rotated the opposing direction.
Regarding claim 6, Snee (in view of Schroedter) discloses the door handle adapter assembly according to claim 1, wherein the first spring and the second spring maintain a torsional resistance against the input rotational force at all times (see Snee fig 5).
Claim 7 is rejected as applied to claim 1 above.
Claim 11 is rejected as applied to claim 5 above. 
Claim 12 is rejected as applied to claim 6 above. 
Claim 13 is rejected as applied to claim 7 above. 
Claim 17 is rejected as applied to claim 5 above. 
Claim 18 is rejected as applied to claim 6 above. 

Claims 2, 8, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Snee (GB 2359849; cited by Applicant), in view of Schroedter (WO 0134926), and in further view of Rickenbaugh et al. (US 20160083976), herein referred to as Rickenbaugh.
Regarding claim 2, Snee (in view of Schroedter) discloses the door handle adapter according to claim 1, wherein the spacer is a polymer (see paragraph 11 on page 2 of the machine translation of Schroedter). 

Snee does not explicitly disclose wherein the hub is formed of one of zinc, brass, steel, and aluminum.

Rickenbaugh, however, discloses that it is known in the art for a door lock assembly (fig 2) to include a hub (116) formed from materials such as zinc, steel, and brass (see paragraph 0027). The purpose for forming the hub from zinc, steel, or brass is to ensure a desired level of security for the door lock assembly (see paragraph 0027). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the hub disclosed by Snee to be formed from zinc, steel, or brass as taught by Rickenbaugh in order to ensure that the desired level of security for the door lock is achieved. 
Claim 8 is rejected as applied to claim 2 above. 
Claim 14 is rejected as applied to claim 2 above.
Response to Arguments
Applicant's arguments filed 06/29/2021 have been fully considered but they are not persuasive. Regarding Applicant’s argument that “Snee cannot disclose where the slider and the plate cooperatively form opposing sides and an end of a first spring chamber and a second spring chamber” and “Snee also fails to disclose a first spring positioned within the first spring chamber between the slider and the plate with a first spring end against the first spring stop of the slider and a second spring positioned within the second spring chamber between the slider and the plate with a second spring end against the second spring stop of the slider”, the examiner respectfully disagrees and points Applicant to the rejection above in which the examiner’s interpretation of the newly added claim limitation and application of the art is explained.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Yahya Sidky whose telephone number is (571)272-6237. The examiner can normally be reached Monday-Thursday 6:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christine Mills can be reached on 5712728322. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/Y.S./Patent Examiner, Art Unit 3675                                                                                                                                                                                                        

/CHRISTINE M MILLS/Supervisory Patent Examiner, Art Unit 3675